Writ of ha-beas corpus in the nature of an application to reduce bail upon Nassau County indictment No. 880N-10.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of partially reducing bail on Nassau County indictment No. 880N-10 to the sum of $1,000,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, on condition that the relator surrenders her passport to the Nassau County District Attorney. Rivera, J.P., Florio, Angiolillo and Austin, JJ., concur.